PER CURIAM.
Affirmed. See Gaboury v. Flagler Hospital, Inc., 316 So.2d 642 (Fla. 4th DCA 1975), where the rule is stated:
“The granting or refusal of the application for change of venue is within the sound discretion of the trial court and will not be disturbed upon review absent a demonstration of a palpable abuse or grossly improvident exercise of discretion. See, McMichael v. Harris, 127 Fla. 861, 174 So. 323 (1939); Spalding v. Von Zamft, 180 So.2d 208 (3rd DCA Fla.1965); Florida East Coast Railway Company v. Hardee, 167 So.2d 68 (3rd DCA Fla. 1964).”